Citation Nr: 0835676	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-29 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from June 1970 
to January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  


FINDINGS OF FACT

1.  Service medical records reveal a single instance of 
treatment for low back pain with a diagnosis of muscle 
strain; the veteran's spine was evaluated as normal on 
separation examination.  

2.  The veteran reports a history of low back pain dating 
from active service to the present.  

3.  Private medical records reveal diagnoses of degenerative 
disc disease of the lumbar spine with surgery being conducted 
in 1992 and 2000.  

4.  Private medical opinions relate the veteran's current 
degenerative disc disease of the lumbar spine to active 
service.

5.  A VA medical opinion states that that veteran's current 
degenerative disc disease is unrelated to active service.  

6.  The evidence is in equipoise as to the relationship 
between the veteran's active military service and his current 
low back disability.  




CONCLUSION OF LAW

A low pack disorder, presently diagnosed as degenerative disc 
disease of the lumbar spine, was incurred in active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5107(b)(West 
2002);  38 C.F.R. § 3.303 (2007); Gilbert v. Derwinski,1 Vet. 
App. 49, 55 (1990)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements  have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by granting service connection.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be granted for a disability which 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The veteran's service medical records have been obtained and 
are complete.  A single service treatment record dated 
December 1970 reveals that the veteran sought treatment for 
complaints of low back pain resulting from a lifting injury 
the day before.  Physical examination revealed back muscle 
spasm and limited range of motion.  X-ray examination was 
negative for abnormalities.  The diagnosis was low back 
muscle strain.  

In December 1971 separation examination of the veteran was 
conducted.  Clinical evaluation of the veteran's spine was 
"normal," with no abnormalities noted by the examining 
physician.  There is no copy of any report of medical history 
accompanying the separation examination report.  

A private medical record dated July 1992 reveals that the 
veteran sought treatment for complaints of low back pain.  
The veteran reported a history of back pain dating back 20 
years and indicated that he had been diagnosed with 
degenerative disc disease in 1985.  Ultimately, the veteran 
was diagnosed with a herniated intervertebral disc at L4-5 
and a laminectomy and disc excision were conducted in August 
1992.  

Private medical records reveal that the veteran continued to 
have symptoms of low back pain with radiation into his lower 
extremities.  He required a second back surgery in January 
2000 which included left hemilaminectomy and microdiskectomy 
at L4-5.  

Private medical treatment records, including magnetic 
resonance imaging (MRI) test results, dated in 2005, reveal 
that the veteran continues to have degenerative disc disease 
at various levels of the lumbar spine.  

In July 2006, a VA examination of the veteran was conducted.  
The veteran reported having a back injury during service.  
However, he also reported having an additional back injury 
after separation from service.  He indicated continuing 
complaints of back pain ever since.  After review of the 
veteran's medical history, and a full examination, the 
diagnosis was "status post laminectomy and disk excision 
time two."  The examining physician stated that he could not 
relate the veteran's current low back disability, 
degenerative disc disease, to the instance of muscle strain 
during service without resort to speculation.

In January 2007, the examining physician gave a second 
opinion which stated that the veteran's current back 
disability, lumbar degenerative disc disease, was not related 
to the back strain injury during service.

Several medical opinions from the same private physician, 
dated in 2006, indicate that the veteran's current low back 
disability is related to the veteran's back injury during 
service.  

"When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant."  38 U.S.C.A. § 
5107(b) (West  2002); Gilbert v. Derwinski,1 Vet. App. 49, 55 
(1990). 

The evidence of record reveals that the veteran had a low 
back muscle strain injury during active service in 1970, but 
that his spine was evaluated as normal on separation 
examination in 1971.  He indicates having continuing symptoms 
of low back pain since service, and his wife has submitted a 
statement corroborating his complaints of low back pain 
dating from service until the present.  The veteran's private 
medical records dating from his separation from service in 
1972 until approximately 1992 are unavailable.  However, 
private medical records dated in 1992 reveal a diagnosis of 
degenerative disc disease with a history of pain dating back 
20 years.  The private medical evidence of record clearly 
establishes that the veteran has lumbar spine degenerative 
disc disease with surgery being required in 1992 and 2000.  
The medical opinion of the VA examiner is that the veteran's 
current degenerative disc disease is unrelated to the muscle 
strain injury during service.  This medical opinion is well 
reasoned and supported by rationale related to the length of 
time between service and the diagnosis of degenerative disc 
disease.  A private medical opinion of a private physician 
indicates that the veteran's current degenerative disc 
disease is related to instance of back pain during service.  
This opinion is supported by medical evidence dating back to 
1992, and the veteran's and his wife's reports of symptoms of 
back pain dating from service to the present.  

There is an approximate balance of positive and negative 
evidence regarding the relationship of the current 
degenerative disc disease to service based upon the two 
medical opinions of record.  As such, the Board must give the 
benefit of the doubt to the claimant.  Accordingly, service 
connection for degenerative disc disease of the lumbar spine 
is granted.  


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is granted.  



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


